On Application for Rehearing

PER CURIAM.
The opinion of January 8, 1999, is withdrawn, and the following opinion is substituted therefor.
The petition for the writ of mandamus is denied, on the authority of Ex parte Napier, 723 So.2d 49 (Ala.1998), and Southern *369Energy Homes, Inc. v. Ard, 772 So.2d 1131 (Ala.2000).
APPLICATION GRANTED; OPINION OF JANUARY 8, 1999, WITHDRAWN; OPINION SUBSTITUTED; WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.